Case: 15-13256       Date Filed: 04/22/2016       Page: 1 of 2


                                                                   [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-13256
                               ________________________

                          D.C. Docket No. 5:12-cv-02985-CLS



ALESYA M. PASCHAL,

                                                          Plaintiff-Appellant,

versus

SECRETARY OF THE ARMY,

                                                          Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                       (April 22, 2016)

Before WILSON, MARTIN and HIGGINBOTHAM, * Circuit Judges.

PER CURIAM:


         *
         Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit,
sitting by designation.
              Case: 15-13256     Date Filed: 04/22/2016   Page: 2 of 2


      For essentially the reasons stated by the able district judge and with the

benefit of oral argument, we affirm.




                                          2